DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on October 7, 2019. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites in part: 
a multilayer body including a plurality of inner electrodes
a plurality of outer electrodes that are electrically connected to the plurality of inner electrodes
at least one of the plurality of outer electrodes… is directly connected to the plurality of inner electrodes

As claimed, it appears that all of the plurality of outer electrodes is “electrically connected” to all of the plurality of inner electrodes, and the at least one of the plurality of outer electrodes is directly connected to all of the plurality of inner electrodes. It is ambiguous how such an arrangement could function as a capacitor.
It is suggested the claim be amended to clarify the plurality of outer electrodes are each electrically connected to a respective subset/grouping of the plurality of inner electrodes, and that the at least one of the plurality of outer electrodes is directly connected to a subset/grouping of the plurality of inner electrodes, or similar language.
Claim 15 recites, “the plurality of inner electrodes include a notch that overlaps, in the stacking direction, a connection between the second inner electrode and the at least one second outer electrode”. In claim 15, “the plurality of inner electrodes” includes the second inner electrode, making the claimed arrangement ambiguous in how the second inner electrode has both a notch and a connection that overlap each other.
It is suggested the claim be amended to clarify the “the first inner electrode” or “the first plurality of inner electrodes” (or similar language) include the notch.
The following claim limitations lack antecedent bases:
Claim 10 recites, “the plurality of dielectric layers that are located between the plurality of inner electrodes”.
Claim 15 recites, “the margin portion”, “the second inner electrode”, and “the at least one second outer electrode”.
Claim 16 recites, “the first outer electrode”, the second inner electrode”, “the second outer electrode” and “the first inner electrode”.
The ambiguities in these claim renders each of these claims indefinite, and accordingly, claims 1, 10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9, 11-14, and 17 are rejected by reason of their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2020/0118747 to Muramatsu et al. (hereinafter Muramatsu).

Claim 1
Muramatsu (FIG. 2, 3, 6B, 7, 8) discloses an electronic component comprising: 
a multilayer body (11) including a plurality of inner electrodes (13) and a plurality of dielectric layers (12) that are alternately stacked; and 
a plurality of outer electrodes (2; alternatively 1, 2) that are electrically connected to the plurality of inner electrodes (13); 
wherein the multilayer body (11) includes a first main surface (16a) and a second main surface (16b) that are opposite to each other in a stacking direction, a first side surface (17a) and a second side surface (17b) that are opposite to each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface (15a) and a second end surface (15b) that are opposite to each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction (paragraph 34-35); and 
at least one of the plurality of outer electrodes (2) is located on at least one of the first side surface (17a) or the second side surface (17b) of the multilayer body (11) and is directly connected to 
Claim 2
Muramatsu discloses the electronic component according to Claim 1, wherein the multilayer body (11) includes a margin portion (23) in which the plurality of inner electrodes (13) are not present when a section of the multilayer body including the length direction and the width direction is viewed in the stacking direction (FIG. 3); and
each of the plurality of outer electrodes (2) includes a through section (2b) that extends through the margin portion (23) and is directly connected to the plurality of inner electrodes (13) by the through section (2b).
Claim 3
Muramatsu discloses the electronic component according to Claim 2, wherein the multilayer body (11) includes an outer layer portion (22) in which the plurality of inner electrodes (13) are not present except for the margin portion (23) when a section of the multilayer body (11) including the width direction and the stacking direction is viewed in the length direction (FIG. 3); and
each of the plurality of outer electrodes (2) also includes the through section (2b) at a height position in the stacking direction at which the outer layer portion (22) is located (FIG. 7).
Claim 4
Muramatsu discloses the electronic component according to Claim 1, wherein the plurality of outer electrodes (2) are located on at least one of the first side surface (17a) and the second side surface (17b; FIG. 8, paragraph 102).
Claim 5
Muramatsu discloses the electronic component according to Claim 1, wherein the plurality of inner electrodes (13) include a first inner electrode (13a) and a second inner electrode (13b); 

at least one second outer electrode (2) that is located on at least one of the first side surface (17a) or the second side surface (17b) of the multilayer body (11) and that is electrically connected to the second inner electrode (13b; FIG. 6B); 
the second inner electrode (13b) is not in contact with the at least one of the first end surface (15a) or the second end surface (15b) of the multilayer body (11) on which the at least one first outer electrode (1) is located (FIG. 6B); and
the first inner electrode (13a) includes a notch (40) that overlaps, in the stacking direction, a connection between the second inner electrode (13b) and the at least one second outer electrode (2; FIG. 6A, 6B).
Claim 6
Muramatsu discloses the electronic component according to Claim 2, wherein a dimension of the margin portion (23) in the width direction is no less than about 5 µm and no more than about 30 µm (paragraph 9).
Claim 7
Muramatsu discloses the electronic component according to Claim 2, wherein the margin portion (23) includes margin layers (23a, 23b) that are stacked in the width direction.
Claim 8
Muramatsu discloses the electronic component according to Claim 5, wherein the second inner electrode (13b) includes Si and Ti (paragraph 51); and 

Claim 9
Muramatsu discloses the electronic component according to Claim 1, wherein the plurality of outer electrodes (1, 2) and the plurality of inner electrodes (13) include a common material including a dielectric material (paragraph 74, 84), and an amount of the common material that is included in the plurality of outer electrodes is larger than an amount of the common material that is included in the plurality of inner electrodes (paragraph 87).
Claim 10
Muramatsu discloses the electronic component according to Claim 2, wherein an average particle diameter of a dielectric particle that is included in the plurality of dielectric layers that are located between the plurality of inner electrodes is larger than an average particle diameter of a dielectric particle that is included in the margin portion (paragraph 66).
Claim 11
Muramatsu discloses the electronic component according to Claim 1, wherein a dimension, in the width direction, of one of the plurality of inner electrodes (13) that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction (FIG. 5, paragraph 55).
Claim 12
Muramatsu discloses the electronic component according to Claim 2, wherein a mole ratio of Si to Ti included in an outer portion (23a) of the margin layer (23) is larger than a mole ratio of Si to Ti included in an inner portion (23b) of the margin layer (23; paragraph 67).
Claim 13

Claim 14
Muramatsu discloses the electronic component according to Claim 13, wherein the outer layer portion (22) and the inner layer portion (21) include a same or substantially a same dielectric material (paragraph 58).
Claim 15
Muramatsu discloses the electronic component according to Claim 1, wherein each of the plurality of outer electrodes (2) includes a through section (2b) that extends through the margin portion (23); 
the plurality of inner electrodes (13a) include a notch (40) that overlaps, in the stacking direction, a connection (2b) between the second inner electrode (13b) and the at least one second outer electrode (2; FIG. 8); and 
each end of the notch (40) in the length direction is located closer to a center of the multilayer body (11) than each end of the through section (2b) in the length direction (FIG. 8).
Claim 16
Muramatsu discloses the electronic component according to Claim 1, wherein the first outer electrode (1) is not electrically connected to the second inner electrode (13b; FIG. 6B); and 
the second outer electrode (2) is not electrically connected to the first inner electrode (13a; FIG. 6A).
Claim 17
Muramatsu discloses the electronic component according to Claim 5, wherein the first inner electrode (13a) includes a plurality of notches (40) that each overlap, in the stacking direction, a .

Claims 1-5, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0021082 to Park et al. (hereinafter Park).
Claim 1
Park (FIG. 1-5) discloses an electronic component comprising:
a multilayer body (110) including a plurality of inner electrodes (121, 122) and a plurality of dielectric layers (111) that are alternately stacked; and 
a plurality of outer electrodes (131-133) that are electrically connected to the plurality of inner electrodes (121, 122); 
wherein the multilayer body (110) includes a first main surface (5) and a second main surface (6) that are opposite to each other in a stacking direction, a first side surface (1) and a second side surface (2) that are opposite to each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface (3) and a second end surface (4) that are opposite to each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction; and 
at least one of the plurality of outer electrodes (131-133) is located on at least one of the first side surface (1) or the second side surface (2) of the multilayer body (110) and is directly connected to the plurality of inner electrodes (121, 122) at positions spaced away from the at least one of the first side surface (1) or the second side surface (2) toward an inside of the multilayer body (110; spaced by 141-144).
Claim 2

each of the plurality of outer electrodes (131-133) includes a through section that extends through the margin portion (141-144) and is directly connected to the plurality of inner electrodes (121, 122) by the through section (of 131-133).
Claim 3
Park discloses the electronic component according to Claim 2, wherein the multilayer body (110) includes an outer layer portion (top and bottom covers of 111) in which the plurality of inner electrodes (121, 122) are not present except for the margin portion (141-144) when a section of the multilayer body (110) including the width direction and the stacking direction is viewed in the length direction; and 
each of the plurality of outer electrodes (131-133) also includes the through section at a height position in the stacking direction at which the outer layer portion (top and bottom covers of 111) is located (as shown in FIG. 1).
Claim 4
Park discloses the electronic component according to Claim 1, wherein the plurality of outer electrodes (131-133) are located on at least one of the first side surface (1) and the second side surface (2).
Claim 5
Park discloses the electronic component according to Claim 1, wherein the plurality of inner electrodes (121, 122) include a first inner electrode (121) and a second inner electrode (122); 
the plurality of outer electrodes (131-133) include at least one first outer electrode (131) that is located on at least one of the first end surface (3) or the second end surface (4) of the multilayer body 
the second inner electrode (122) is not in contact with the at least one of the first end surface (3) or the second end surface (4) of the multilayer body on which the at least one first outer electrode (131) is located; and 
the first inner electrode (121) includes a notch (see FIG. 2) that overlaps, in the stacking direction, a connection (122a) between the second inner electrode (122) and the at least one second outer electrode (133; see FIG. 1-3).
Claim 13
Park discloses the electronic component according to Claim 3, wherein the outer layer portion (top and bottom covers of 111) is provided on two sides of an inner layer portion (111 with 121, 122) of the multilayer body in the stacking direction.
Claim 14
Park discloses the electronic component according to Claim 13, wherein the outer layer portion (top and bottom covers of 111) and the inner layer portion (111 with 121, 122) include a same or substantially a same dielectric material (paragraph 37-40, 111 are all same material).
Claim 16
Park discloses the electronic component according to Claim 1, wherein the first outer electrode (131) is not electrically connected to the second inner electrode (122); and 
the second outer electrode (133) is not electrically connected to the first inner electrode (121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Publication 2017/0018363 to Tanaka et al. (hereinafter Tanaka).
Claim 6
Park discloses the electronic component according to Claim 2, as shown above.
Park does not expressly disclose wherein a dimension of the margin portion in the width direction is no less than about 5 µm and no more than about 30 µm, as recited in claim 6.
Tanaka (FIG. 3, 4) teaches wherein a dimension of the margin portion (34) in the width direction is no less than about 5 µm and no more than about 30 µm (paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Park to incorporate a margin dimension as 
Claim 7
Park discloses the electronic component according to Claim 2, as shown above.
Park does not expressly disclose wherein the margin portion includes margin layers that are stacked in the width direction, as recited in claim 7.
Tanaka (FIG. 3, 4) teaches wherein the margin portion (34) includes margin layers (34a, 34b) that are stacked in the width direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Park to incorporate margin layers as taught by Tanaka in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved strength of a side margin made less likely to be cracked or chipped, and ingress of water is thus prevented. Thus, insulation properties of the multilayer ceramic capacitor are able to be ensured. As a result, the multilayer ceramic capacitor achieves sufficient reliability (Tanaka paragraph 42).
Claim 8
Park discloses the electronic component according to Claim 5, as shown above.
Park does not expressly disclose wherein the second inner electrode includes Si and Ti; and a mole ratio of Si to Ti included in an end portion of the second inner electrode in the width direction is 
Tanaka (FIG. 3, 4) teaches wherein the second inner electrode (22, 24) includes Si and Ti (paragraph 39, 40, 33); and a mole ratio of Si to Ti included in an end portion of the second inner electrode in the width direction is larger than that in a central portion of the second inner electrode in the width direction (paragraph 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Park to incorporate a mole ratio difference of Si to Ti as taught by Tanaka in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved deflecting strength of the multilayer capacitor (Tanaka paragraph 41, 43).
Claim 12
Park discloses the electronic component according to Claim 2, as shown above.
Park does not expressly disclose wherein a mole ratio of Si to Ti included in an outer portion of the margin layer is larger than a mole ratio of Si to Ti included in an inner portion of the margin layer, as recited in claim 12.
Tanaka (FIG. 3, 4) teaches wherein a mole ratio of Si to Ti included in an outer portion (34a) of the margin layer (34) is larger than a mole ratio of Si to Ti included in an inner portion (34b) of the margin layer (34; paragraph 46, 61, 42, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Park to incorporate margin layers with a mole ratio difference of Si to Ti as taught by Tanaka in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Publication 218/0137976 to Kageyama et al. (hereinafter Kageyama).
Park discloses the electronic component according to Claim 1, as shown above.
Park does not expressly disclose wherein the plurality of outer electrodes and the plurality of inner electrodes include a common material including a dielectric material, and an amount of the common material that is included in the plurality of outer electrodes is larger than an amount of the common material that is included in the plurality of inner electrodes, as recited in claim 9.
Kageyama (FIG. 3) teaches wherein the plurality of outer electrodes (13, 14) and the plurality of inner electrodes (11, 12) include a common material including a dielectric material (paragraph 58, 68, 48), and an amount of the common material that is included in the plurality of outer electrodes (13, 14) is larger than an amount of the common material that is included in the plurality of inner electrodes (11, 12; paragraph 58, 69, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kageyama with Park to incorporate concentrations of common ceramic materials in internal and external electrodes and the dielectric layers as taught by Kageyama in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Publication 2017/0243697 to Mizuno et al. (hereinafter Mizuno).
Park discloses the electronic component according to Claim 2, as shown above.
Park does not expressly disclose wherein an average particle diameter of a dielectric particle that is included in the plurality of dielectric layers that are located between the plurality of inner electrodes is larger than an average particle diameter of a dielectric particle that is included in the margin portion, as recited in claim 10.
Mizuno (FIG. 12) teaches wherein an average particle diameter of a dielectric particle that is included in the plurality of dielectric layers (112) that are located between the plurality of inner electrodes (113) is larger than an average particle diameter of a dielectric particle that is included in the margin portion (118, paragraph 135-139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mizuno with Park to incorporate a margin portion with different particle diameters as taught by Mizuno in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved adhesion between the multilayer chip and the outer side margin, and for a flexibly deformable region, As a result, even when the multi-layer chip and the side margins have a difference in level of shrinkage at the sintering, the multi-layer chip and the side margins do not apply stress mutually (Mizuno paragraph 141). Thus, cracks and peel-off of the multi-layer unit and the side margins can be prevented from occurring (paragraph 142).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Publication 2014/0311783 to Lee et al. (hereinafter Lee).
Park discloses the electronic component according to Claim 1, as shown above.
Park does not expressly disclose wherein a dimension, in the width direction, of one of the plurality of inner electrodes that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction, as recited in claim 11.
Lee (FIG. 1, 2) teaches wherein a dimension (Wa), in the width direction, of one of the plurality of inner electrodes (21, 22) that is located at a central portion (a) in the stacking direction is larger than a dimension (Wb), in the width direction, of another inner electrode (21, 22) that is located at an outer portion (b, c) in the stacking direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Park to incorporate differing electrode widths as taught by Lee in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high capacitance while avoiding short circuits and low reliability (Lee paragraph 67-73).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Patent 5,880,925 to DuPré et al. (hereinafter DuPré).
Claim 15
Park discloses the electronic component according to Claim 1, wherein each of the plurality of outer electrodes (131-133) includes a through section that extends through the margin portion (141-144); 

Park does not expressly disclose each end of the notch in the length direction is located closer to a center of the multilayer body than each end of the through section in the length direction, as recited in claim 15.
DuPré (FIG. 8, 9) teaches each end of the notch (between 92 in FIG. 9A) in the length direction is located closer to a center of the multilayer body than each end of the through section (100 of 98 in FIG. 9B) in the length direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of DuPré with Park to incorporate a notch arrangement as taught by DuPré in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an interleaved arrangement with a plurality of connections from each electrode layer to external terminals (DuPré column 6 lines 42-59).
Claim 17
Park discloses the electronic component according to Claim 5, as shown above.
Park does not expressly disclose wherein the first inner electrode includes a plurality of notches that each overlap, in the stacking direction, a corresponding connection between the second inner electrode and the at least one second outer electrode, as recited in claim 17.
DuPré (FIG. 8, 9) teaches wherein the first inner electrode (90) includes a plurality of notches that each overlap, in the stacking direction, a corresponding connection (100) between the second inner electrode (98) and the at least one second outer electrode (78).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10-12, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10, 11, 19, and 20 of copending Application No. 16/594,172 (hereinafter ‘172). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘172 claims the electronic component of claim 1 in claim 1.
Regarding claim 2, ‘172 further claims the electronic component of claim 2 in claim 2.
Regarding claim 4, ‘172 further claims the electronic component of claim 4 in claim 1.
Regarding claim 5, ‘172 further claims the electronic component of claim 5 in claim 6.
Regarding claim 6, ‘172 further claims the electronic component of claim 6 in claim 3.
Regarding claim 7, ‘172 further claims the electronic component of claim 7 in claim 7.
Regarding claim 8, ‘172 further claims the electronic component of claim 8 in claim 8.
Regarding claim 10, ‘172 further claims the electronic component of claim 10 in claim 10.
Regarding claim 11, ‘172 further claims the electronic component of claim 11 in claim 11.
Regarding claim 12, ‘172 further claims the electronic component of claim 12 in claims 7, 19, and 20.
Regarding claim 16, ‘172 further claims the electronic component of claim 16 in claim 6.
Regarding claim 17, ‘172 further claims the electronic component of claim 17 in claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. 
he fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848